Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                           
                                          
                                                        Response to Amendment

Drawings 
The drawing filed on 7/31/2020 is accepted by the Examiner.
 Based on telephone interview on August 23, 2022, with respect to cancellation of claims 1-28, 31, 33, 36-42, and amended claims 29, 32, 34, 47, 48 and new claims 49-57, also review of prior art of record, all have been fully considered and are persuasive.    
             The claims 29-30, 32, 34-35 and 43-57 now renumbered as 1-20 are allowed.  

                                                   EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.
           Authorization for this examiner’s amendment was given in a telephone interview with Applicants Attorney (Xiaobing Zhang, Reg No. 63,927), on August 23, 2022, without traverse.

           The amended claims 29, 32, 34, 47-48, and new claims 49-57 as follows: 
          Cancel claims 1-28, 31, 33 and 36-42.

           Claims 1-28. (Canceled) 
           Claim 29. (Currently Amended) A system, comprising 
           	a non-transitory computer-readable storage medium storing executable instructions, and
           	at least one processor in communication with the non-transitory computer-readable storage medium, when executing the executable instructions, causing the system to implement a method, comprising:
           obtaining first projection data relating to a region of interest (ROI) of a subject, the first projection data corresponding to a first equivalent dose level;
           obtaining an image reconstruction model using an iterative algorithm, the image reconstruction model being constructed based on at least one of a first statistical model of noises in a projection domain or a second statistical model of noises in an image domain;
           processing, based on the first statistical model of noises and a denoising model, the first projection data to obtain second projection data;
           generating, based on the second projection data, a first image; and
           determining, based on the first image and the second statistical model, the target image relating to the ROI of the subject , wherein the denoising model includes a parameter configured to adjust a strength of denoising the first projection data that is controlled by the first statistical model of noises. 
           Claim 31. (Canceled) 
           Claim 32. (Currently Amended) The system of claim 29, wherein the processing, based on the first statistical model of noises and a denoising model, the first projection data to obtain the second projection data includes:
           determining, based on the first statistical model of noises, the denoising model; and 
           denoising the first projection data using the 
           Claim 33. (Canceled) 
           Claim 34. (Currently Amended) The system of claim 29, wherein the determining, based on the first image and the second statistical model, the target image relating to the ROI of the subject includes:
           determining, based on the second statistical model of noises, a second denoising model; and 
           denoising the first image using the second denoising model to obtain the target image.
           Claims 36-42. (Canceled) 
           Claim 47. (Currently Amended) A method, implemented on a computing device having at least one processor and at least one non-transitory computer-readable storage medium, the method comprising: 
           obtaining first projection data relating to a region of interest (ROI) of a subject, the first projection data corresponding to a first equivalent dose level;
           obtaining an image reconstruction model using an iterative algorithm, the image reconstruction model being constructed based on at least one of a first statistical model of noises in a projection domain or a second statistical model of noises in an image domain;
           processing, based on the first statistical model of noises and a denoising model, the first projection data to obtain second projection data;
           generating, based on the second projection data, a first image; and
           determining, based on the first image and the second statistical model, the target image relating to the ROI of the subject , wherein the denoising model includes a parameter configured to adjust a strength of denoising the first projection data that is controlled by the first statistical model of noises. 
           Claim 48. (Currently Amended) A non-transitory computer readable medium, comprising:
           instructions being executed by at least one processor, causing the at least one processor to implement a method, comprising:
           obtaining first projection data relating to a region of interest (ROI) of a subject, the first projection data corresponding to a first equivalent dose level;
           obtaining an image reconstruction model using an iterative algorithm, the image reconstruction model being constructed based on at least one of a first statistical model of noises in a projection domain or a second statistical model of noises in an image domain;
           processing, based on the first statistical model of noises and a denoising model, the first projection data to obtain second projection data;
           generating, based on the second projection data, a first image; and
           determining, based on the first image and the second statistical model, the target image relating to the ROI of the subject , wherein the denoising model includes a parameter configured to adjust a strength of denoising the first projection data that is controlled by the first statistical model of noises. 
           Claim 49. (New) The method of claim 47, wherein the method further includes: 
           determining, based on the target image, first information relating to the ROI of the subject;
           obtaining second information relating to the ROI in a treatment plan of the subject; and 
           performing at least one of operations based on at least one of the first information or the second information, wherein the operations include:
           performing a delivery of treatment radiation beam on the subject;
           determining a treatment plan of the subject;
           modifying the treatment plan of the subject; and
           adjusting a position of the subject in space.
           Claim 50. (New) The method of claim 47, wherein the processing, based on the first statistical model of noises and a denoising model, the first projection data to obtain the second projection data includes:
           determining, based on the first statistical model of noises, the denoising model; and 
           denoising the first projection data using the denoising model to obtain the second projection data.
           Claim 51. (New) The method of claim 47, wherein the determining, based on the first image and the second statistical model, the target image relating to the ROI of the subject includes:
           determining, based on the second statistical model of noises, a second denoising model; and 
           denoising the first image using the second denoising model to obtain the target image.
           Claim 52. (New) The method of claim 51, wherein the second denoising model includes a parameter configured to adjust a strength of denoising the first image that is controlled by the second statistical model of noises.
           Claim 53. (New) The method of claim 47, wherein the first equivalent dose level is no less than 15% of the second equivalent dose level.
           Claim 54. (New) The method of claim 47, wherein the first equivalent dose level is no less than 50% of the second equivalent dose level.
           Claim 55. (New) The method of claim 47, wherein the first equivalent dose level is no less than 85% of the second equivalent dose level.
           Claim 56. (New) The method of claim 47, wherein a ratio of the first equivalent dose level to the second equivalent dose level is equal to 1:7.
           Claim 57. (New) The non-transitory computer readable medium of claim 48, further including: 
           determining, based on the target image, first information relating to the ROI of the subject;
           obtaining second information relating to the ROI in a treatment plan of the subject; and 
           performing at least one of operations based on at least one of the first information or the second information, wherein the operations include:
           performing a delivery of treatment radiation beam on the subject;
           determining a treatment plan of the subject;
           modifying the treatment plan of the subject; and
           adjusting a position of the subject in space.
                                                 REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance. 
           This invention relates generally, to a medical diagnostic and treatment system, and more specifically relates to methods and systems for decreasing dosage in a radiotherapy procedure.
           Based on applicant’s amendment, with respect to claim 29, representative of claims 47 and 48, the closest prior art of record (Suzuki and Besson), Suzuki reference is directed to the field of tomography and more particularly to techniques, methods, systems, and computer programs for transforming lower quality projection images into higher quality projection images in computed tomography, including but not limited to lower-dose projection images into simulated higher-dose projection images to reconstruct simulated higher-dose tomography images, and Besson reference is directed to a multispectral X-ray imaging system uses a wideband source and filtration assembly to select for M sets of spectral data. Spectral characteristics may be dynamically adjusted in synchrony with scan excursions where an X-ray source, detector array, or body may be moved relative to one another in acquiring T sets of measurement data, but neither Suzuki nor Besson teach or suggest, among other things, “reconstruction model being constructed based on the first statistical model of noises and a denoising model, the first projection data to obtain second projection data; generating, based on the second projection data, a first image; and determining, based on the first image and the second statistical model, the target image relating to the ROI of the subject, the target image corresponding to a “second equivalent dose level higher” than the first equivalent dose level, wherein the denoising model includes a parameter configured to “adjust a strength of denoising” the first projection data that is controlled by the first statistical model of noises”.
            These key features in combination with the other features of the claimed invention are neither taught nor suggested by (Suzuki and Besson) prior art of record. 


                                              
      
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


  			                   Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seyed Azarian whose telephone number is (571) 272-7443. The examiner can normally be reached on Monday through Thursday from 6:00 a.m. to 7:30 p.m. 
           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Matthew Bella, can be reached at (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR.
Status information about the PAIR system, see http:// pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SEYED H AZARIAN/Primary Examiner, Art Unit 2667  
September 1, 2022